The appellants were convicted in the court below of the offense of breaking and entering a building of another with the intent to commit a felony, to-wit, grand larceny.
The evidence shows that a building had at the time alleged been broken and entered and that property valued at several *Page 348 
thousand dollars had then and there been stolen therefrom, but there is absolutely no evidence legally sufficient to even show a guilty knowledge on the part of either of the defendants in connection with such offense.
Judgment is reversed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur.